Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
The references provided in the Information Disclosure Statement filed on April 20, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action.

Response to Amendments
Applicant’s submissions of April 27, 2022, are noted and entered
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given on May 31, 2022 by Kimberly K Vines.
The application has been amended as follows: 

IN THE CLAIMS
	11. (Currently Amended) The organometallic compound of claim 1, wherein a moiety represented by 
    PNG
    media_image1.png
    147
    168
    media_image1.png
    Greyscale
 in Formula 1 is a group represented by one of the Formulae CY1-27 to CY1-40
[AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    303
    676
    media_image2.png
    Greyscale
 [AltContent: connector]
    PNG
    media_image3.png
    525
    671
    media_image3.png
    Greyscale
 [AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image4.png
    395
    691
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    396
    666
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    359
    665
    media_image6.png
    Greyscale

	Wherein, in Formulae CY1-27 to CY1-40,
	Y1, R1 and n 1 are the same as described in connection with claim 1, n1 is 0, 1, or 2,
	X19 is C(R19a)(R19b), N[(L19)b19-(R19)c19, O, S, or Si(R19a)(R19b),
	L19 is the same as described in connection with L1 in claim 1
	b19 and c19 are the same as described in connection with b1 and c1 in claim 1, respectively
	R11 to R19, R19a and R19b are the same as described in connection with R1 in claim 1,
a14 is an integer from 0 to 4
	a15 is an integer from 0 to 5
	a16 is an integer from 0 to 6
	a17 is an integer from 0 to 7
	*’ indicates a binding site to M in Formula 1, and
	* indicates a binding site to CY5 in Formula 1

Cancel claim 15


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest identified prior art is Lin (US20180208615A1). Compound 1 of Lin 
    PNG
    media_image7.png
    148
    225
    media_image7.png
    Greyscale
contains the bonds provided directly to the metallic core as claimed. However, the benzimidazole group is bonded differently than as required by Formula 1 of claim 1. Furthermore, the definition for CY1 requires an extra atom (Y6) in between the atom bonding the metallic core and the atom bonding the ring to the ligand, which is also different from the bonding of Lin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780. The examiner can normally be reached Monday through Friday from 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARLA MCCONNELL can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.N.C./Examiner, Art Unit 1789                                                              /ANDREW K BOHATY/                                                                                                      Primary Examiner, Art Unit 1759